J-S81026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    ERICA NICOLE LAMBERT

                             Appellant                No. 162 MDA 2017


       Appeal from the Judgment of Sentence imposed December 5, 2016
               In the Court of Common Pleas of Lycoming County
                Criminal Division at No: CP-41-CR-0001217-2014


BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 06, 2018

        Appellant, Erica Nicole Lambert, appeals from the judgment of sentence

the Court of Common Pleas of Lycoming County imposed on December 5,

2016. Appellant challenges the sufficiency and weight of the evidence. Upon

review, we affirm.

        Appellant was charged with two counts of hindering the apprehension1

of Rashawn Williams by (1) transporting Williams in her vehicle from

Pennsylvania to North Carolina on June 1, 2014 after Williams shot and killed

Aaron Lowery outside of the Hookah Lounge in Williamsport, and (2) falsely



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 5105(a)(2).
J-S81026-17


reporting to the police on June 4, 2014 that Williams stole her car, and that

the last contact Williams had with her was at 4:30 a.m. on June 1, 2014. On

September 30, 2016, following a bench trial, the trial court found Appellant

guilty on both counts.        On December 5, 2016, the trial court sentenced

Appellant to concurrent terms of six months to two years minus one day of

imprisonment. Appellant filed timely post-sentence motions challenging the

weight of the evidence, which the trial court denied, and thereafter filed a

timely notice of appeal. On January 31, 2017, the trial court ordered Appellant

to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal within

twenty-one days.       On May 25, 2017, Appellant filed an untimely Pa.R.A.P.

1925(b) statement. On July 14, 2017, the trial court filed a Pa.R.A.P. 1925(a)

opinion.2

       Appellant raises two issues in this appeal, challenging both the weight

and the sufficiency of the evidence. We first address Appellant’s weight of the

evidence claim,3 for which our standard of review is well settled:



____________________________________________


2 The Rules of Appellate Procedure require a remand in the event that an
appellant fails to file a Rule 1925(b) statement. See Pa.R.A.P. 1925(c)(3). In
this case, however, remand is unnecessary because Appellant ultimately filed
a Rule 1925(b) statement and the trial court then issued its opinion. We
remind counsel for Appellant that an appellant’s brief is to include a copy of
the Rule 1925(b) statement, Pa.R.A.P. 2111(11), as well as the order in
question, Pa.R.A.P. 2111(2), and the opinion of the trial court, Pa.R.A.P.
2111(10).

3 Appellant preserved her weight of the evidence claim by filing timely post-
sentence motions. See Pa.R.Crim.P. 607(A)(3).

                                           -2-
J-S81026-17


             A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. Rather, the
      role of the trial judge is to determine that notwithstanding all the
      facts, certain facts are so clearly of greater weight that to ignore
      them or to give them equal weight with all the facts is to deny
      justice. It has often been stated that a new trial should be
      awarded when the jury’s verdict is so contrary to the evidence as
      to shock one’s sense of justice and the award of a new trial is
      imperative so that right may be given another opportunity to
      prevail.

            An appellate court’s standard of review when presented with
      a weight of the evidence claim is distinct from the standard of
      review applied by the trial court:

             Appellate review of a weight claim is a review of the
      exercise of discretion, not of the underlying question of
      whether the verdict is against the weight of the evidence.
      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court’s determination that the verdict
      is against the weight of the evidence. One of the least assailable
      reasons for granting or denying a new trial is the lower court’s
      conviction that the verdict was or was not against the weight of
      the evidence and that a new trial should be granted in the interest
      of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (internal

citations and quotation marks omitted) (emphasis in original).

      The Crimes Code provides: “A person commits an offense if, with intent

to hinder the apprehension . . . of another for crime . . . he (2) provides or

aids in providing . . . transportation . . . or other means of avoiding

apprehension or effecting escape; or . . . (5) provides false information to a

law   enforcement   officer.”    18   Pa.C.S.A.   §   5105(a)(2),   (5).     The


                                      -3-
J-S81026-17


Commonwealth must prove beyond a reasonable doubt that the other person

committed    a   crime   or   was   wanted    in   connection    with   a   crime.

Commonwealth v. Johnson, 100 A.3d 207, 211 (Pa. Super. 2014). The

Commonwealth must also establish that “the actor knew that the conduct

charged against the aided person or which was liable to be charged against

the aided person, would constitute a felony of the first or second degree.” Id.

      The trial court rejected Appellant’s weight of the evidence claim for the

following reasons:

             The shooting occurred at the Hookah Lounge at
      approximately 2:36 a.m. on Sunday, June 1, 2014. Although
      [Appellant] claimed that she did not know Williams was involved
      in the shooting until Williams’ sister, Kimyatta, told her either late
      on Sunday evening or early Monday morning, the evidence
      presented at trial showed that this was a lie, and [that Appellant]
      was aware that Williams was involved in the shooting before she
      left Williamsport.

            In her interview with Agent Kontz on June 4, 2014,
      [Appellant] stated that she heard something happened in the
      Hookah Lounge and heard it had something to do with somebody
      being shot. She also knew that Williams was at the Hookah
      Lounge[,] but she claimed that she didn’t know if he was involved,
      so she called his sister, [Kimy]atta. She noted that she was
      concerned that she was involved with someone who was “mixed
      up in trouble like this.”

             The evidence presented at trial shows that [Appellant] had
      several phone conversations and text messages with Williams and
      his sister between 3:00 a.m. and 4:08 a.m. Agent Kevin Stiles of
      the Williamsport Bureau of Police testified that the police obtained
      [Appellant]’s phone records. Those records showed that: Williams
      called [Appellant] at 3:52 a.m.[,] and the call lasted 2 minutes
      and 25 seconds; Williams called [Appellant] again at 3:57 a.m.[,]
      and the call lasted 2 minutes and 2 seconds; Lambert called
      [Appellant] at 4:08 a.m.[,] and the call lasted 45 seconds; and at
      4:14 a.m.[,] Williams called [Appellant,] and the call lasted 2

                                      -4-
J-S81026-17


     minutes and 45 seconds. There were also phone calls between
     [Appellant] and Williams’ sister between 3:10 a.m. and 3:36 a.m.
     as well as a text message from Williams’ sister to [Appellant],
     which said, “Call me when you can.”

            [Appellant] admitted in her trial testimony that she and
     Williams left Williamsport between 4:30 and 5:00 a.m. Williams
     drove her gold car to her home[,] and they left “pretty much
     immediately.”     They weren’t planning on leaving then, and
     [Appellant] left in such a hurry that she forgot her bag with her
     toiletries, cash and cell phone charger. [Appellant] drove the car
     from Williamsport to a Sheetz gas station in Selinsgrove. At 6:08
     a.m.[,] while they were at the Sheetz [station, Appellant] called
     her friend Amelia Nance, who lived in Chambersburg, and asked
     her if she could borrow $100.00. [Appellant] made arrangements
     to meet [Nance] in Chambersburg at around 8:00 a.m. to get the
     $100.00. After [Appellant] spoke to [Nance], she shut her phone
     off because she didn’t want anyone calling her and asking her
     “fifty million questions.”

           According to [Appellant], Williams said he had been
     jumped[,] but they did not discuss it during the road trip.
     Specifically, they had “no discussion whatsoever” about the
     incident. Yet, they drove from Williamsport to North Carolina
     without any reason, without any verifiable explanation and clearly
     in haste to avoid prosecution.

           [Appellant] had numerous conversations with others,
     including Kimyatta. While she claims that she left because she
     was very scared for the safety of [Williams,] who claimed he had
     been jumped, she did not report the matter to the police[,] nor
     did she stop at the police station. Even though she had a child
     and other family members, she only told her mother that she was
     leaving. She left so quickly that she didn’t take any money, her
     phone charger or her toiletries.     She had numerous phone
     conversations with [Williams] both before and after the shooting
     and had telephone calls with Kimyatta before they even reached
     Selinsgrove. When they reached Selinsgrove at approximately
     6:00 in the morning on June 1, 2014, she needed to call a friend
     for money.

           One could infer from [Appellant]’s actions and comments
     that she was aware that Williams was involved in the shooting at
     the Hookah Lounge. If Williams got “jumped,” there was no need

                                   -5-
J-S81026-17


     to immediately flee the state of Pennsylvania. [Appellant] and
     Williams simply needed to go to the police station and report the
     incident. Furthermore, why would [Appellant] think people would
     be asking her “fifty million questions” unless she knew about the
     shooting at the Hookah Lounge? One could also infer that, by
     borrowing cash from her friend and shutting off her phone,
     [Appellant] was trying to protect her and Williams’ location from
     being discovered through electronic means such as credit card or
     debit card transactions or signals off of cell phone towers.

           [Appellant] tried to explain away the phone records showing
     her contacts with Williams after the shooting and before they left
     Williamsport by claiming that she was angry with Williams and
     [that] they were bickering back and forth in their brief phone
     conversations. If [Appellant] was angry with Williams and told
     him not to call her[,] as she claimed in her interview with Agent
     Kontz, why did she: answer his calls; call him back; call his sister;
     and abruptly drive from Williamsport to North Carolina with him
     at 4:30 or 5:00 a.m.? Furthermore, it only takes a matter of
     seconds to tell someone to quit calling you, not two or three
     minutes.

           [Appellant] took an Amtrak train from High Point, North
     Carolina to Philadelphia, Pennsylvania on June 3, 2014. The next
     day[,] she appeared at the Williamsport Bureau of Police
     headquarters to report her car stolen, even though she and
     Williams had driven it to High Point, North Carolina. She initially
     spoke to the Watch Commander, Sergeant Frederick Miller, but
     when he realized that the individual who allegedly stole the car
     was Williams, who was wanted for murder, he called Agent Kontz[,
     who] told Sergeant Miller that he and Lieutenant Arnold Duck were
     trying to find [Appellant].

           [Appellant] tried to portray herself to Agent Kontz as a
     damsel in distress. She claimed that when everything hit the
     news[,] she was terrified she would be connected[,] and her
     family would disown her. She told Agent Kontz that the last time
     she talked to Williams was not long after 4:00 a.m. on Sunday,
     June 1, 2014. When asked where she was for the last three days,
     [Appellant] claimed she was at a friend’s, but she refused [to] tell
     Agent Kontz her friend’s name. She made it seem as if Williams
     had fled from the Hookah Lounge in her car immediately after the
     shooting or shortly thereafter[,] and she had not seen or heard


                                     -6-
J-S81026-17


     from him since then, when in fact she and Williams had driven to
     High Point, North Carolina together.

            Not only did [Appellant]’s lies evidence her consciousness of
     guilt for hindering Williams’ apprehension by transporting him to
     North Carolina, [but] her lies formed the basis of the second count
     of hindering apprehension which was based on her providing false
     information to the police.

            Clearly, [Appellant] provided false information to Officer
     Miller and Agent Kontz with the intent to hinder the apprehension
     and prosecution of [Williams]. [Appellant] admitted that, before
     she returned to Williamsport, she knew [Williams] was wanted and
     allegedly involved in the shooting on June 1, 2014. The evidence
     established that the shooting occurred on June 1, 2014 at
     approximately 2:30 a.m. She admitted to driving Williams to
     North Carolina after leaving Williamsport at approximately 4:30 or
     5:00 a.m. on Sunday, June 1, 2014. When she arrived in North
     Carolina, she went to [Williams]’ sister Kimyatta’s house. She was
     told by Kimyatta either late Sunday on June 1 or early Monday
     morning on June 2 that the shooting had occurred[,] and that
     [Williams] was allegedly involved.

            Yet, she went to the Williamsport Bureau of Police on June
     4, 2014 to file a report that her car had been stolen by Williams.
     She clearly knew her car was not stolen[,] because she drove
     [Williams] to North Carolina[,] and she knew that he had the
     vehicle.[1] When [Appellant] spoke to Agent Kontz, she was aware
     that there was a warrant for Williams’ arrest[,] and the
     Williamsport police were interested in determining where he was.
     She knew she had driven Williams to High Point, North Carolina,
     but did not share that information with Agent Kontz or Lieutenant
     Duck.

           [1]Appellant  was purchasing the vehicle through
           Brenner Car Credit, which had installed GPS on the
           vehicle. The Williamsport police discovered that the
           vehicle was in Danville[,] Virginia through the GPS.
           The vehicle was abandoned in Danville, Virginia. The
           license plate had been removed. Danville, Virginia is
           approximately three-quarters of a mile away from the
           North Carolina/Virginia state line.




                                    -7-
J-S81026-17


            In her trial testimony, she claimed that her car was stolen
      from Brentwood Street in High Point, North Carolina when
      Williams dropped her off at Kimyatta’s house and did not return.
      If that were the case, though, she would have reported her car
      stolen to the police in High Point, North Carolina on Monday, June
      2, 2014, or Tuesday, June 3, 2014[,] before she left North
      Carolina on the Amtrak train. [Appellant] didn’t believe her car
      was stolen; rather, she was trying to keep the police from
      discovering the whereabouts of Williams and her role in his flight
      from Pennsylvania.

             Furthermore, she lied to Agent Kontz when she told him that
      the last time she had spoken to [Williams] was 4:00 or 4:30 a.m.
      on June 1. She admitted that when they pulled up at his sister’s
      house in the afternoon, Williams told her to grab her stuff[,] and
      he was going to park the car. She claims that she answered the
      question referring to the phone when in fact the question related
      to talking to him generally.

Pa.R.A.P. 1925 Opinion, 7/14/17, at 4-10.

      Based on our review of the record, as aptly summarized by the trial

court, we conclude that the trial court acted within its discretion in determining

that Appellant’s challenge to the weight of the evidence lacks merit.

      In her second issue, Appellant challenges the sufficiency of the evidence

underlying her convictions for hindering apprehension. This claim also lacks

merit.

      As our Supreme Court has explained:

      A claim challenging the sufficiency of the evidence is a question of
      law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim the court
      is required to view the evidence in the light most favorable to the

                                      -8-
J-S81026-17


      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (citations

omitted). Under this standard, we review all circumstantial evidence in the

light most favorable to the Commonwealth.           See Commonwealth v.

Fitzpatrick, 159 A.3d 562, 567 (Pa. Super. 2017) (citations omitted).

      Viewed in the light most favorable to the Commonwealth, the

circumstantial evidence identified in pages 4-10 of the trial court’s opinion

establishes each element of hindering apprehension in both counts beyond a

reasonable doubt.     With regard to Section 5105(a)(2), the evidence

demonstrates that Appellant transported Williams to North Carolina to help

him escape arrest for the shooting at the Hookah Lounge on June 1, 2014.

The evidence of record provides no other plausible explanation for Appellant’s

decision to embark on a 400-mile trip with Williams in the dead of night, mere

hours after the shooting, without bothering to pack any necessities or even

obtain cash before leaving town.

      With regard to Section 5105(a)(5), the trial court properly determined,

based on the evidence of record, that Appellant lied to Williamsport police on

June 4, 2014 when she stated she last talked to Williams shortly after 4:00

a.m. on Sunday, June 1, 2014, and that she had been at an unidentified

“friend’s” house for the next few days. She implied falsely that Williams fled

from the Hookah Lounge in her car on the morning of June 1, immediately

after the shooting or shortly thereafter, and she had not seen or heard from

                                     -9-
J-S81026-17


him since. In reality, she and Williams drove to North Carolina together on

the morning of June 1. She and Williams spoke as late as the afternoon of

June 1, upon their arrival at Williams’ sister’s house in High Point, North

Carolina. She also lied to Williamsport police that Williams stole her car in

North Carolina, even though she did not report the car stolen to High Point

police during her three-day visit.     For these reasons, we conclude that

Appellant’s challenge to the sufficiency of the evidence is devoid of substance.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/08/2018




                                     - 10 -